 In the Matter of AssocIATEDPRESSandTHE AMERICAN NEWSPAPERGUILDCase No. R-536.-Decided February N, 1938News Collecting and Distributing Agency-Investigation of Representatives:controversy concerning representation of employees : refusal by employer torecognize petitioning union as representative of employees;controversy concern-ing appropriateunit-Unit Appropriate for Collective Bargaining:national orlocal unit;eligibility rules of union;inclusion of those not eligible to craftunionsin-Election Oi deredMr. John T. McCann,for the Board.Mr. Lloyd Stratton,of New York City, for the Associated Press.Mr. Abraham J. Isserman,of New York City, for the Guild.Mr. Martin Kurasch,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn September 23, 1937, The American Newspaper Guild, hereincalled the Guild, filed with theRegionalDirectors for the FirstRegion(Boston,Massachusetts), for the Fourth Region (Philadel-phia, Pennsylvania) and for the Fifth Region (Baltimore, Mary-land) petitions alleging that questions affectingcommercehad arisen,concerning the representation of employees of the Boston, Phila-delphia and Washington offices, respectively, of Associated Press, andrequesting investigations and certifications of representatives pur-suant to Section 9 (c) of the National LaborRelationsAct, 49 Stat.449, herein called the Act.On September 30, 1937, the NationalLaborRelationsBoard, herein called the Board, acting pursuant toArticle II, Section 37 (c) of National Labor RelationsBoard Rulesand Regulations-Series1, as amended,issued anorder consolidatingand transferring the proceedings from the First, Fourth, and FifthRegions to the SecondRegion.On October 26, 1937, the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3,of said Rulesand Regulations,ordered aninvestigation andauthorized the Regional Director for the Second Region to conductit and to provide for an appropriate hearing upon due notice.'43 44NATIONAL LABOR RELATIONS BOARDOn December 30, 1937, the Board, acting pursuant to Section 9 (c).of the Act and Article III, Section 3 of the Rules and Regulations, con-solidated for purposes of a hearing the matter of investigation and.certification of representatives with the investigation of charges ofunfair labor practices that had been filed by the Guild against themAssociated Press.'On January 5, 1938, the Board issued an orderof severance, severing these two proceedings.On December 23, 1937, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Associated Press...and upon the Guild. Pursuant to the notice, a hearing was held onJanuary 5 and 6, 1938, at New York City, before Frank Bloom, the.Trial Examiner duly designated by the Board.The Board and theGuild were represented by counsel, and the Associated Press wasrepresented by Lloyd Stratton, its assistant general manager.Allof the parties participated in the hearing.Full opportunity to beheard, to examine and to cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing the Guild moved to amend its petition so as toclaim as the appropriate unit the editorial, clerical, photo, service(utility) employees, and all other employees, excluding chiefs ofbureaus, telegraphers, punchers, wire-equipment maintenance em-ployees and wire-photo operators.The motion was granted.TheTrial Examiner made several other rulings on motions and on ob-jections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.On January 10, 1938, the Board issued an order admitting intoevidence as Respondent's Exhibit No. 4 a letter dated January 7,.1938, from Lloyd Stratton to Nathan Witt, Secretary of the National.Labor Relations Board.On January 18, 1938, a hearing was heldatWashington, D. C., before the full Board, for the purpose of oralargument.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACTI.THE BUSINESSOF TIIE COMPANY sAssociated Press is a nonprofit association of certain persons,who, owning or representing certain newspapers operated for profit,united in a mutual and cooperative association for the collection andinterchange of information and intelligence for publication jn thenewspapers owned or represented by them. It has at present aboutICase No. II-C-1093.2 The facts in this section are derived front a stipulation entered into by the Board andthe Associated Press. DECISIONS AND ORDERS451350 members.Of the 2000 daily newspapers in the United States,approximately 1200, including newspapers in every State, are mem-bers of the Associated Press.Associated Press has members also inmany foreign countries.Each member receives at least a minimumnews service, and each member supplies to the Associated Press localnews gathered by it.The principal office of the Associated Press is in New York City.It has its own representatives in important capitals and cities in theUnited States and in other parts of the world.The usual methodof communication is by "leased wires", or special service by contractwith the Western Union Telegraph Company, the American Tele-phone & Telegraph Company, and the Pacific Telephone & TelegraphCompany.All forms of communication, including telephone, mes-senger, wireless, and mail, are employed.Associated Press, through itself or its affiliates, also conducts ex-tensive operations in the collection of photographs of persons andevents,which it transmits to and from Europe and among itsmembers.When these photographs have lost their news value, theyare made available on an exchange of news basis for eventual use inmagazines and other publications.Associated Press has over 1700 employees, and an annual pay rollin excess of $3,000,000.The Board has previously taken jurisdiction over the AssociatedPress, and its jurisdiction has been recognized by the Supreme Courtof the United States.'II.THE ORGANIZATION INVOLVEDThe American Newspaper Guild is a labor organization affiliatedwith the Committee for Industrial Organization, admitting to itsmembership the editorial, clerical, photo, service (utility) employees,and all other employees, excluding chiefs of bureaus, telegraphers,punchers,wire-equipmentmaintenance employees and wire-photooperators, who are employed by the Associated Press.III.THE QUESTION CONCERNING REPRESENTATIONThe Guild, in letters to the Associated Press dated September 7and September 15, 1937, asserted that it represented the employeesin the Washington, Boston, and Philadelphia offices of the Asso-ciatedPress, and asked the Associated Press to bargain with itwith respect to the employees in those offices.The Associated Press,claimed that it considered all of its offices as one unit, and wouldnot bargain except on that basis.8AssociatedPress v.National Labor Relations Board,301 U. S. 103. 46NATIONAL LABOR RELATIONS BOARDThe Guild claimsthat itrepresents over 51 per cent of the em-ployees intheWashingtonoffice, 80 percent of theemployees in thelBoston office,and almost 100 per cent of the employees in the Phila-delphia office.The numberof employeesin theunits claimed is as follows :Wash-ington, 118 (including six temporary employees employed while Con-gress is in session) ;Boston, 50;and Philadelphia, 26.We find that questions have arisenconcerningrepresentation ofemployees in the Boston, Philadelphia, and Washington offices of theAssociated Press.IV. THE EFFECTOF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the questions concerning representation which havearisen, occurring in connection with the operations of the AssociatedPress described in Section I above, tend to lead to labor disputesburdening and obstructing commerce and the free flow of commerce.V.TIIE APPROPRIATE UNITKent Cooper,the general manager of the Associated Press, assertedthat before he took charge of the Associated Press system,there hadbeen superintendents over different sections of the organization.Hetestified that this led to sectional rivalry and inefficiency, and thatitwas not until he succeeded in integrating the whole system that itobtained its present efficient mode of operation.At present Cooper keeps in the New York office personnel files andpay-roll records for all of the employees, and keeps close control overthe hiring and discharging of the employees of the Associated Press.A man may be taken on by one of the local offices if he submits threesatisfactory recommendations.It is then considered that he is em-ployed on a temporary basis.At the end of six months' probation-ary period, the employee so hired must write to Cooper about hiswork and his aspirations with the Associated Press.Cooper decideswhether he wishes to put the man on a permanent basis.The chief of bureau,the employee in each office who is in charge,only has the authority to suspend an employee.The suspended em-ployee then is given the opportunity to write to Cooper and to arguehis case.The final decision as to whether the man should be dis-charged is again in Cooper's hands.Cooper asserts that if the claim of the Guild for three separateunits in this case is granted,itwill seriously impair the operationsof the Associated Press system.Specifically,he testified that ifthe employees in some of the officeswere engagedin collective bar-gaining, while others were not, sectional jealousies would be the DECISIONS AND ORDERS47result.Cooper stated that the Guild is at present negotiating ona national basis with the United Press associations,and that theUnited Press would have a distinct'competitive advantage if theAssociated Press were forced to bargain with each of its individualoffices.It is true,however, that because of differences in livingcosts and because of the fact that the Associated Press, being amembership association,cannot pay to its employees in any onesection of the country more than the employees of its various news-paper members are receiving,there is at present no uniformity insalaries among the various offices of the Associated Press. It wouldseem, therefore,that in view of the existing situation,the conten-tions of the Associated Press as to the sectional rivalries that wouldresult cannot have much force.Cooper testified that, under the present method of operation, hetransfers men from office to office,according to their wishes or abili-.ties.He asserts that these transfers would be made difficult ifcollective bargaining agreements were in force for some of theAssociated Press offices and not for others.The number of employees transferred into or away from the staffof the Associated Press inWashingtonduring the 12 months' periodin 1937 was 28; in Boston it was two; and in Philadelphia it wasseven.Except for the Washington office, therefore,the number oftransfers would not seem to be very great.Cooper stated, more-over, that transfers into the Washington office were on a three-yearbasis.The Associated Press is now engaged in collective bargaining withthe employees in its New York office.Cooper stated that if he hasto bargain with the employees of'each of his other offices as well, mostof his time will be taken up in collective bargaining.It is un-doubtedly true that collective bargaining on a national scale wouldbe the most efficient method of operation as far as the AssociatedPress is concerned,especially since it is at present bargaining withthe Commercial Telegraphers'Union on the basis of a national unit.Nevertheless,it is important to note that the present petition asks onlyfor the establishment of units as to three offices,and not as to everyAssociated Press office, and that the Guild asserts that they are will-ing to bargain for these three offices simultaneously.In bargain-ing with respect to any particular office, Cooper must consult thechief of bureau,who is in more intimate contact with the employeesin the office.In bargaining on a national basis he would have toconsult with all chiefs of bureaus,so that it is hardly realistic tostate that it is as easy to bargain on a national basis as it would beto bargain for any particular office.In arguing for the establishment of separate bargaining units inthe Boston,Philadelphia andWashington offices, the position of 48NATIONAL LABOR RELATIONS BOARDthe Guild is that the employees in these three offices should not bedenied the right to bargain collectively merely because the Guildhas as yet been unable to organize the other offices of the AssociatedPress.InMatter o l R. C. A. Communications, Inc.andAmericanRadio Telegraphists' Association,4an analogous case, the Board,recognizing the validity of this contention, stated that :In the absence of proof of a present desire on the part of the"live traffic" employees of the Company employed in the metro-politan area to be bracketed in a single unit with all other em-ployees of the Company in the whole communications system,we are of the opinion that the policy of the Act would be bestserved in this case by not including the employees in the otherdepartmentstand in the other geographical districts of the Com-pany in the appropriate unit.The record does show that theultimate goal of the A. R. T. A. is to organize all the employeesof the Company throughout its whole communications system.The."live traffic" employees of the Company in the metropolitanarea should not be denied the benefits of the Act until all theemployees of the Company throughout the country are organized(p. 1115).We conclude that employees in the Boston, Philadelphia, andWashington offices of the Associated Press, in the case of each office,constituteaunitappropriate for the purposes of collectivebargaining.As to the classes of employees in each office that are to be included,the Guild claims, in its amended petition, that the editorial, clerical,photo, service (utility) employees, and all other employees, exclud-ing chiefs of bureaus, telegraphers,. punchers, wire-equipment main-tenance employees and wire-photo operators constitute the ap-propriate unit.In a case before the Board involving the Associ-ated Press and the Commercial Telegraphers' Union, a stipulationwas entered into by the Commercial Telegraphers' Union, the Guildand the Associated Press, which appears to have been in the natureof a settlement of jurisdictional claims between the Guild and theCommercial Telegraphers' Union.This stipulation, which was in-troduced into the record in the instant case, specifies that trafficemployees, senior operators, senior mechanics, junior automatic me-chanics, junior automatic punchers and wire-photo attendants wereto be included in the appropriate unit claimed by the CommercialTelegraphers'Union.These classes correspond to those excludedfrom the unit claimed by the Guild in the present case.The Associated Press does not seriously object to the unit claimedby the Guild. For administrative purposes, the Associated Press42 N. L. R. B. 1109, June 30, 1937. DECISIONS AND ORDERS49has put its employees on two different pay rolls : the editorial payroll and the traffic pay roll.The unit claimed by the Guild consistsof all the employees on the editorial pay roll and part of the em-ployees on the traffic pay roll. Thus, darkroom employees, whowork on news pictures; messengers, who either deliver copy to thelocal newspapers or act as copy boys and general office boys for theemployees in the editorial department, dictation receivers, who re-^ceive news over the telephone from reporters, and printers' attend-ants, are all listed on the traffic pay roll, and are claimed by theGuild to be a part of the appropriate unit.The Associated Press wishes printers' attendants to be excludedfrom the unit, because these employees may advance to positions inthe traffic department in which they will no longer be eligible tomembership in the Guild.Printers' attendants must make minorrepairs on machines on which news is received in the various offices,must see that sufficient carbons are inserted so that there will beenough copies for all the editors and for the various local newspapers,and must take care of tearing the copy from the machine. There isa conflict in the testimony as to whether these employees have actualcharge of delivering the copy taken from the machine to the editors,or whether that is done by other employees. Since the printers'attendants are not eligible to membership in the Commercial Teleg-raphers'Union, and since the Guild is organized on an industrialbasis, it would appear they are properly included in the unit claimedby the Guild.We find that the editorial, clerical, photo, service (utility) em-ployees and all other employees, excluding chiefs of bureaus, teleg-raphers, punchers, wire-equipment maintenance employees, wire-photooperators and photo engravers, employed in the Boston, Philadel-phia, and Washington offices of the Associated Press, in the case.of each office, constitute a unit appropriate for the purposes of collec-tive bargaining and that said units will insure to employees of theAssociated Press the full benefit of their right to self-organizationand to collective bargaining and otherwise effectuate the policies ofthe Act.VI. THE DETERMINATION OF REPRESENTATIVESThe Guild did not introduce any evidence, other than the testi-mony of Morris Watson, as to its membership in each of the threeoffices.We find that elections by secret ballot are necessary to deter-mine the proper representatives for collective bargaining and thusresolve the question concerning representation.During the course of the hearing, the parties entered into a stipula-tion whereby the pay roll of January 5, 1938, introduced into evidenceas Board's Exhibit No. 5, was to be used in any election ordered inthe case. 50NATIONAL LABOR RELATIONS BOARDUpon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.Questions affecting commerce, within the meaning of Section 9(c) and Section 2 (6) and (7) of the National Labor Relations Act,have arisen concerning the representation of employees in each ofthe following offices of the Associated Press : Boston, Philadelphiaand Washington.2.The editorial, clerical, photo, service (utility) employees and allother employees, excluding chiefs of bureaus, telegraphers, punchers,wire-equipment maintenance employees, wire-photo operators andphoto engravers, in the Boston, Philadelphia, and Washington officesof the Associated Press, in the case of each office, constitute a unitappropriate for the purposes of collective bargaining, within the mean-ing of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with AssociatedPress, elections by secret ballot shall be conducted within fifteen (15)days from the date of this Direction :(1)Under the direction and supervision of the Regional Directorfor the First Region, acting in this matter as agent of the NationalLabor Relations Board, and subject to Article III, Section 9, ofsaidRules and Regulations, among the editorial, clerical, photo,service (utility) employees and all other employees, excluding chiefsof bureaus, telegraphers, punchers, wire-equipment maintenance em-ployees, wire-photo operators and photo engravers, who are includedin the January 5, 1938, pay roll for the Boston office, to determinewhether or not they desire to be represented by The American News-paper Guild for the purposes of collective bargaining;(2)Under the direction and supervision of the Regional Directorfor the Fourth Region, acting in this matter as agent of the NationalLabor Relations Board, and subject to Article III, Section 9, ofsaidRules and Regulations, among the editorial, clerical, photo,service (utility) employees and all other employees, excluding chiefsof bureaus, telegraphers, punchers, wire-equipmentmaintenance,employees,wire-photo operators and photo engravers, who are DECISIONS AND ORDERS51included in the January 5, 1938, pay roll for the Philadelphia office,to determine whether or not they desire to be represented by TheAmerican Newspaper Guild for the purposes of collective bargaining;(3)Under the direction and supervision of the Regional Directorfor the Fifth Region, acting in this matter as agent of the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among the editorial, clerical, photo, service(utility) employees and all other employees, excluding chiefs ofbureaus, telegraphers, punchers, wire-equipment maintenance em-ployees, wire-photo operators and photo engravers, who are includedin the January 5, 1938, pay roll for the Washington office, to determinewhether or not they desire to be represented by The American News-paper Guild' for the purposes of collective bargaining.